EXHIBIT 10.1



FIRST AMENDMENT TO SHAREHOLDER’S AGREEMENT


This FIRST AMENDMENT TO SHAREHOLDER’S AGREEMENT (this “Amendment”), dated and
effected as of January 21, 2020, amends that certain Shareholder’s Agreement,
dated as of September 15, 2016 (the “Agreement”), by and between FB Financial
Corporation (the “Company”) and James W. Ayers (the “Shareholder”). All
capitalized terms that are not otherwise defined herein shall have the meaning
set forth in the Agreement.


RECITALS


WHEREAS, the Agreement provides that the Shareholder and the Company shall take
all Necessary Action to cause the size of the Board of Directors to be
established and remain between five and nine members;


WHEREAS, the Company and the Shareholder desire to provide additional
flexibility in the appointment of future members of the Board of Directors; and


WHEREAS, Section 4.3 of the Agreement provides that the Agreement may be amended
with the prior written consent of the Shareholder.


NOW, THEREFORE, in consideration of the foregoing, and the mutual agreements and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1. Amendment to Section 3.1(a).  The introductory paragraph of Section 3.1(a) of
the Agreement shall be amended to read in its entirety as follows:


(a)
Rights to Designate. The Shareholder hereby agrees to vote, or cause to be
voted, all of its Shares, at any annual or special meeting, by written consent,
or otherwise, and will take all Necessary Actions within the Shareholder’s
control, and Company will take all Necessary Actions within its control, to
cause the authorized number of directors on the Board of Directors to be
established and remain between five and thirteen with such number approved
pursuant to the Bylaws and Charter, and the Shareholder shall have the right,
but not the obligation, to elect or appoint or cause to be elected or appointed
to the Board of Directors and cause to be continued in office:

2. Modification; Full Force and Effect.  Except as expressly modified and
superseded by this Amendment, the terms and provisions of the Agreement are and
shall continue to be in full force and effect.


3. Miscellaneous Terms. The provisions of Section 4 (Miscellaneous Provisions)
of the Agreement shall apply to this Amendment.




[signature page follows]






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.




FB FINANCIAL CORPORATION






/s/ Christopher T. Holmes                    

Christopher T. Holmes
President and Chief Executive Officer


SHAREHOLDER






/s/ James W. Ayers                               
James W. Ayers
Shareholder

